PONDER, Judge.
Plaintiff appealed from a judgment for defendant on a suit for repairs to a vehicle.
We affirm.
*665The defendant had a problem with a leaking car radiator. She had it repaired by Shorty’s Radiator Service, Inc. Several months later another leak appeared and defendant went back to Shorty’s. They agreed to put in a new radiator core.
After defendant drove her car a few miles, a green liquid began pouring out of the car. Defendant told Shorty’s of the problem over the telephone. At their instructions, she drove back and was then told she had a bad water pump. She became annoyed, drove her car home and she and her husband stopped payment on the check. Plaintiff, as secretary of Shorty’s Radiator Service, Inc., filed suit for the amount owed for the radiator.
The trial court found that a contract to repair the leak existed between the parties; and that there was a failure of consideration on plaintiff’s part.
The terms of the oral contract had to be determined by the testimony. The trial court chose to believe defendant and her husband. We have carefully examined the record and can find no manifest error.
The judgment is affirmed at appellant’s costs.
AFFIRMED.